DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed May 21, 2018.   Claims 1-17 have been canceled without prejudice. Claims 18-37 are pending and an action on the merits is as follows.	

Claim Objections
Claim 24 is objected to because the following element lacks proper antecedent basis in the claim:  Line 3 “the specific operating state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim includes the limitation “an energy storage unit that is adapted to be charged by a magnetic field produced by the electrical current flowing in the power supply line”.  However the originally filed disclosure does not provide any detail as to structural components needed, or how a magnetic field produced from the power supply line is to be received and utilized to charge the energy storage unit.  It is unclear whether the charging is to be performed constantly when in normal operating conditions, or if the amount of magnetic field being received is regulated so as not to overcharge the energy storage unit.  Therefore this limitation does not meet the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 includes the limitation “wherein the reference pattern has”.  However there is a lack of antecedent basis for “the reference pattern” as the claims previously described at least one reference pattern.  It is unclear whether applicants intend to reference the at least one reference pattern, or further limit the at least one reference pattern to be a single reference patter.  For examining purposes, this limitation is interpreted as stating “wherein the at least one reference pattern has”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (US 5,247,140).
Claim 18: Iwasa et al. discloses a method for determining an operating state of an elevator system, where a current/time profile of an electrical current (brake current IB) supplied to a brake (3) of the elevator system via a power supply line of the elevator 
Claim 19: Iwasa et al. discloses a method as stated above, where the current/time profile of the current in the power supply line is determined with a sensor element (current detector 5) (column 59-64), shown in FIG. 1 to be galvanically separated from the power supply line (line 3a) (column 4 lines 54-56).
Claim 20: Iwasa et al. discloses a method as stated above, where the power supply line (line 3a) is a main power supply line to a control cabinet for the elevator system (column 4 lines 54-59), as can be seen from FIG. 1.
Claim 22: Iwasa et al. discloses a method as stated above, where the current profile pattern has at least one characteristic parameter (becomes zero or near zero) for the operating state (column 5 lines 8-10).
Claim 23: Iwasa et al. discloses a method as stated above, where a value of at least one parameter (zero or near zero) that is characteristic for the operating state is determined (column 5 lines 8-10).
Claim 24: Iwasa et al. discloses a method where the operating state is determined based on comparing the current profile pattern to the reference pattern, as stated above. The value of the at least one parameter that is characteristic for a specific 
Claim 25: Iwasa et al. discloses a method as stated above, where the reference pattern includes at least one reference parameter (zero or near zero) that is a characteristic for the operating state, as shown in FIG. 2b (column 5 lines 8-10).
Claim 26: Iwasa et al. discloses a method as stated above, where a threshold value (zero) for the current profile pattern of the identified current profile segment is determined with respect to the operating state (column 5 lines 8-10).
Claim 27: Iwasa et al. discloses a method as stated above, where the current/time profile is segmented into at least two current profile segments defined by different time periods (t1-t2, t2-t3), as can be seen from FIG. 2b.
Claim 28: Iwasa et al. discloses a method as stated above, where a current profile segment corresponding to specific time period (t1-t2, t2-t3) of the current/time profile is selected as a basis for deriving the current profile pattern as the reference pattern, as can be seen from FIG. 2b.
Claim 29: Iwasa et al. discloses a method as stated above, which is used to control a brake and reduce vibration and noise of an elevator (column 3 lines 17-32).  Therefore the operating state is a movement state of a car of the elevator system.
Claims 30 and 31: Iwasa et al. discloses a method as stated above, where a non-transitory computer-readable medium having a computer program product with machine-readable instructions for instructing a programmable device executes said method (column 5 lines 27-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 5,247,140) in view of Dugan et al. (US 5,637,841).
Claim 21: Iwasa et al. discloses a method as stated above, but fails to disclose the operating state to be determined taking into account at least one of elevator-specific exclusion criteria and elevator-specific marginal conditions.
However Dugan et al. teaches a method, where an elevator system overrides a movement of an elevator car to stop the elevator car if following a reference speed signal would carry the elevator car beyond a terminal landing (column 1 lines 44-50).
.
Claims 32, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 5,247,140) in view of Fukai et al. (US 5,557,546).
Claim 32: Iwasa et al. discloses a device for determining an operating state of an elevator system, comprising a sensor element (current detector 5) and a controller connected to the sensor element, where the sensor element determines (detects) a current/time profile of an electrical current (brake current IB) supplied to a brake (3) of the elevator system via a power supply line of the elevator system (column 4 lines 54-64).  The controller identifies a current profile segment of the current/time profile as shown in FIG. 2b between designated time periods, and derives a current profile pattern (waveform 5j) of the current profile segment and compares the current profile pattern to a reference pattern (waveform 5h of command current IS) (column 4 line 67 through column 5 line 8) to determine an operating state of the elevator system (column 3 lines 42-47).  This reference fails to disclose a storage device, and the controller to be further connected to the storage device to store a value of at least one operating state parameter associated with the operating state.

Given the teachings of Fukai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Iwasa et al. with providing a storage device, and the controller to be further connected to the storage device to store a value of at least one operating state parameter associated with the operating state.  Doing so would allow “an investigation for a cause of the malfunction through an analysis of data [to] be performed more accurately” due to constant comparison of data, as taught in Fukai et al. (abstract).
Claim 34: Iwasa et al. modified by Fukai et al. discloses a device where the sensor element determines a current/time profile for the electrical current supplied to the elevator system via the supply line, as stated above.  The power supply line (line 3a) is disclosed in Iwasa et al. to be from a three-phase AC power source (column 4 lines 54-56).  These references fail to disclose a plurality of the sensor elements, each to determine a current/time profile of an individual phase for the electrical current supplied.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of the sensor elements, each to determine a current/time profile of an individual phase for the electrical current supplied, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow “an 
Claim 35: Iwasa et al. modified by Fukai et al. discloses a device where the sensor element determines a current/time profile for the electrical current supplied to the elevator system, as stated above.  These references fail to disclose an additional sensor element to detect a current/time profile of an electrical current in a safety circuit of the elevator system.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional sensor element to detect a current/time profile of an electrical current in a safety circuit of the elevator system, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It has further been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow “an investigation for a cause of the malfunction through an analysis of data [to] be performed more accurately” as taught in Fukai et al. (abstract) due to different sensors monitoring the electrical current through different portions of the circuit, respectively.
Claim 37:.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 5,247,140) modified by Fukai et al. (US 5,557,546) as applied to claim 32 above, further in view of Tyni et al. (US 7,503,435 B2).
Claim 33: Iwasa et al. modified by Fukai et al. discloses a device as stated above, but fails to disclose the sensor element to have at least one of an inductive current sensor and a Hall sensor.
However Tyni et al. teaches a device for determining an operating state of an elevator system, where a sensor element includes a Hall sensor (column 2 lines 27-30).
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Iwasa et al. as modified by Fukai et al. with providing the sensor element to have a Hall sensor.  Doing so would “obviate the need to make any galvanic connections or other difficult changes to the safety circuit” “and thus the safety circuit itself need not be touched at all in order to obtain a reliable measurement result” as taught in Tyni et al. (column 2 lines 30-35).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 5,247,140) modified by Fukai et al. (US 5,557,546) as applied to claim 32 above, further in view of McCarthy et al. (US 9,837,860 B2).
Claim 36: Iwasa et al. modified by Fukai et al. discloses a device as stated above, but fails to disclose an energy source for supplying the device with electrical energy, including an energy storage unit adapted to be charged by a magnetic field produced by the electrical current flowing in the power supply line.

Given the teachings of McCarthy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Iwasa et al. as modified by Fukai et al. with providing an energy source for supplying the device with electrical energy, including an energy storage unit adapted to be charged by a magnetic field produced by the electrical current flowing in the power supply line.  Doing so would allow the device to be operated “during a power outage and/or … operated during an emergency condition” as taught in McCarthy et al. (column 4 line 65 through column 5 line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             July 31, 2021